Order entered September 18, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00841-CV

                                   REGINALD JONES, Appellant

                                                   V.

  THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TEXAS PARK MANOR,
                             Appellee

                          On Appeal from the County Court at Law No. 5
                                      Dallas County, Texas
                              Trial Court Cause No. CC-19-03357-E

                                              ORDER
           The reporter’s record in this appeal has not been filed because appellant has not paid the

reporter’s fee. However, the clerk’s record includes a copy of appellant’s statement of inability

to afford payment of court costs, and nothing in the record reflects the trial court has ordered

appellant to pay costs. Accordingly, we ORDER Brooke Wagner, Official Court Reporter for

County Court at Law No. 5, to file the reporter’s record without payment of costs. See TEX. R.

CIV. P. 145(a). The record shall be filed no later than October 18, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wagner and the

parties.

                                                         /s/   ERIN A. NOWELL
                                                               JUSTICE